—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered March 14, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence seized from the defendant.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly admitted the subject weapon into evidence, since it was not acquired as a result of an illegal search and seizure (see, People v Hollman, 79 NY2d 181; People v De Bour, 40 NY2d 210). Moreover, the court properly rejected the defendant’s challenge for cause to a prospective juror whose cousin was a Kings County Assistant District Attorney, because the prospective juror’s cousin was in no way involved in the prosecution of this case (see, CPL 270.20 [1] [c]; People v Colon, 71 NY2d 410). In any event, the court granted the defendant three peremptory challenges in addition to those to which the defendant was entitled by statute, one of which was subsequently exercised to remove the subject prospective juror.
Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Copertino, Pizzuto and Santucci, JJ., concur.